Citation Nr: 0825927	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  00-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the arms and legs, including as due 
to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by joint pain, including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 
1983 to August 1985 and from November 1990 to July 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2003, November 2004, and 
January 2007, the case was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War, and 
competent evidence establishes that following such service he 
has symptoms involving numbness of the lower extremities of 
undetermined etiology.

2.  The veteran's numbness of the hands/bilateral carpal 
tunnel syndrome was not manifested in service, and the 
preponderance of the evidence is against a finding that it is 
related to his service.

3.  The veteran has degenerative changes of both knees which 
have been medically associated with his periods of active 
service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
numbness of the lower extremities as a disability due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2007).

2.  Service connection for numbness of the arms/carpal tunnel 
syndrome, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

3.  Service connection is warranted for degenerative changes 
of both knees.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in July 2003, December 2004, and February 2007 explained what 
the evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The March 1999 
rating decision, an August 2000 statement of the case (SOC) 
and a January 2004 supplemental SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   A June 2006 supplemental 
SOC provided notice regarding disability ratings and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 
 
While it was not possible for complete VCAA notice to be 
given prior to the rating on appeal (which predated the 
enactment of the VCAA by more than a year), the appellant had 
ample opportunity to respond to the notice letters and the 
SOC and SSOCs and to supplement the record after notice was 
given.   The claims were thereafter readjudicated.  See 
February 2008 supplemental SOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available service medical records (SMRs), along 
with VA medical evidence.   He was afforded VA examinations 
in February 2000, June 2005, February 2007, and March 2007.  
He has not identified any additional evidence pertinent to 
these claims.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

Despite the best efforts of the RO to locate them, the SMRs 
from the veteran's first period of active duty from 1983 to 
1985 remain unavailable.  

The veteran's second period of active duty began on November 
21, 1990.  When he was examined on November 30, 1990, he 
reported that his knees had been sore the past week as his 
unit had been doing a lot of standing.  A redeployment 
examination in April 1991 noted bilateral infrapatellar 
tendonitis.  That examination found normal upper extremities.

In December 1998, the veteran reported numbness of the hands 
and feet for the past couple of years.  A January 2000 VA 
examination noted intermittent hypesthesia, etiology 
uncertain.  X-rays in January 2000 showed early symmetric 
degenerative changes in the medial joint spaces of both 
knees.

A January 2000 statement from a VA physician's assistant 
noted that the veteran's "joint condition is as likely as 
not to be caused by service in the military."  A VA 
physician provided a statement in December 2002 that referred 
to the November 1990 report of knee pain in the veteran's 
SMRs as well as the subsequent X-ray findings and concluded 
that "it is at least as likely as not his initial complaints 
are related to his development of arthritis."

EMG testing and clinical evaluation in June 2004 produced a 
diagnosis of bilateral carpal tunnel syndrome.  A September 
2004 treatment record noted carpal tunnel syndrome.  EMG and 
nerve conduction studies in November 2005 found very mild 
slowing of motor distal latencies with preserved amplitude, 
both lower extremities, consistent with very mild peripheral 
neuropathy of the lower extremities.  A May 2006 treatment 
record again noted carpal tunnel syndrome bilaterally. 

A VA examination in June 2005 described normal knee 
examinations; however June 2005 X-rays showed suspected 
minimal bilateral degenerative joint disease of the knees.  A 
February 2006 outpatient record noted degenerative joint 
disease of bilateral knees.

A March 2007 VA neurologic examination found no "clear 
neurological cause for the patient's complaint of 
intermittent numbness and tingling in the lower 
extremities."  The upper extremities symptoms were likely 
related to carpal tunnel syndrome.  


III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Numbness, Arms and Legs

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)." 38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Carpal Tunnel Syndrome 

Service connection is not warranted for the veteran's 
numbness of the upper extremities on a presumptive basis (as 
a qualifying chronic disability resulting from an undiagnosed 
illness under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) 
because the disorder has been attributed to a known clinical 
diagnosis (bilateral carpal tunnel syndrome).

With respect to direct service connection, the record does 
not show that carpal tunnel syndrome was manifested in 
service.  In fact, the earliest reference to upper extremity 
symptoms in the record is in 1998, with the veteran reporting 
the problem had been present for "a couple of years."  
Accordingly, service connection for upper extremity numbness 
on the basis that it became manifest in service and 
persisted, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) 
is not warranted.  Nor is there any medical opinion in the 
record that directly relates the veteran's carpal tunnel 
syndrome to service or to any event therein.  The evidence of 
a nexus between the veteran's carpal tunnel syndrome and his 
military service is limited to the statements provided by the 
veteran for compensation purposes.  The veteran may sincerely 
believe that his claimed disability is related to service, 
but as a layperson, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claim.

Lower Extremities

The record establishes that the veteran suffers from 
complaints of numbness and tingling in the lower extremities 
that are of unknown etiology.  The March 2007 VA neurologic 
examiner found no clear neurological cause for the patient's 
complaint of intermittent numbness and tingling in the lower 
extremities.  While the evidence does not establish with any 
degree of certainty that there is a nexus between the 
veteran's lower extremity symptoms and his service in 
Southwest Asia during the Persian Gulf War, it establishes 
that the etiology for the veteran's symptoms is unknown.  It 
is reasonable to conclude then that what the veteran has in 
essence is numbness and tingling of the lower extremities due 
to undiagnosed (or not conclusively diagnosed) illness.  As 
reasonable doubt must be resolved in the veteran's favor (38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102), service connection for 
an undiagnosed illness manifested by numbness and tingling of 
the lower extremities is warranted.

Joint Pain

The record establishes that the veteran had bilateral knee 
complaints during service; there is X-ray evidence showing 
degenerative changes of both knees; and there is an opinion 
by a VA physician, who reviewed the service medical records, 
relating the current degenerative changes to the complaints 
in service.  Under these circumstances, service connection 
for degenerative changes of both knees is warranted.  
38 C.F.R. § 3.303.


ORDER

Service connection for an undiagnosed illness manifested by 
numbness of the lower extremities is granted.

Service connection for numbness of both arms/carpal tunnel 
syndrome, including as due to undiagnosed illness, is denied.

Service connection for degenerative changes of both knees is 
granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


